1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    GUARANTY HOLDINGS, INC. of                               1:19-cv-00355-LJO-BAM
     CALIFORNIA,
10                                                            SUA SPONTE ORDER REMANDING
                             Plaintiff,                       ACTION TO STATE COURT
11
                       v.
12
   CHRISTOPHER DUFRESNE, AMBER
13 CALHOUN and DOES 1-20, Inclusive,

14                           Defendants.
15

16          The undersigned revokes any actual or anticipated referral to a Magistrate Judge for the purposes

17 of Findings and Recommendations in this case.

18          On March 16, 2019, Defendants Christopher Dufresne and Amber Calhoun filed a Notice of

19 Removal with this Court, seeking to remove an action from the Superior Court for the County of

20 Calaveras. ECF No. 1. For the following reasons, the Court sua sponte REMANDS this case to the

21 Superior Court of California for the County of Calaveras.

22          Under 28 U.S.C. § 1441(a), a defendant may remove an action to federal court if the district

23 court has original jurisdiction. Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009). If at

24 any time before final judgment it appears that the district court lacks subject matter jurisdiction, the case

25 shall be remanded. 28 U.S.C. § 1447(c). Federal courts are courts of limited jurisdiction and can

                                                          1
1    adjudicate only those cases authorized by the United States Constitution and Congress. Generally, those

2    cases involve diversity of citizenship, a federal question, or where the United States is a party. See

3    Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994); Franchise Tax Bd. of State of Cal. v. Constr.

4    Laborers Vacation Trust for S. California, 463 U.S. 1, 8 (1983); 28 U.S.C. § 1442. Lack of subject

5    matter jurisdiction is never waived and may be raised by the Court sua sponte. Fed. R. Civ. P. 12(h)(3);

6    Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).

7           In determining the presence or absence of federal question jurisdiction in removal cases, the

8    “well-pleaded complaint rule” applies, “which provides that federal jurisdiction exists only when a

9    federal question is presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc.

10 v. Williams, 482 U.S. 386, 392 (1987). The removal statute is strictly construed in favor of remand and

11 against removal. Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005). Among other

12 things, this means that the defendant always has the burden of establishing that removal is proper.

13 California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004). Federal jurisdiction must

14 be rejected if there is any doubt as to the right of removal in the first instance. Gaus v. Miles, Inc., 980

15 F.2d 564, 566 (9th Cir. 1992).

16          Here, Defendants are unable to establish federal question jurisdiction because the complaint filed

17 in the state court contains a single cause of action for unlawful detainer based on California Code of

18 Civil Procedure section 1161a. Unlawful detainer actions are strictly within the province of the state

19 courts. See PNC Bank Nat’l Ass’n v. Ahluwalia, No. C 15-01264 WHA, 2015 WL 3866892, at *4 (N.D.

20 Cal. June 22, 2015) (collecting cases). Therefore, Plaintiff’s complaint avoids federal question

21 jurisdiction. A defendant cannot create federal subject matter jurisdiction by adding claims or defenses

22 to a notice of removal. Vaden v. Discover Bank, 556 U.S. 49, 50 (2009) (federal question jurisdiction

23 cannot “rest upon an actual or anticipated counterclaim”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075

24 (9th Cir. 2005) (“A federal law defense to a state-law claim does not confer jurisdiction on a federal

25 court, even if the defense is that of federal preemption and is anticipated in the plaintiff's complaint.”);

                                                          2
1    Bank of New York Mellon v. Clarke, No. 15-cv-02400-MEJ, 2015 WL 4380612, at *2 (N.D. Cal. June 2,

2    2015) (“Thus, any anticipated defense, such as a claim under the Protecting Tenants at Foreclosure Act,

3    Pub. L. No. 111–22, § 702, 123 Stat. 1632 (2009), is not a valid ground for removal.”), report and

4    recommendation adopted, No. C 15-02400 JSW, 2015 WL 4381073 (N.D. Cal. July 16, 2015).

5            The next possible basis for this Court’s jurisdiction is diversity. District courts have diversity

6    jurisdiction over “all civil actions where the matter in controversy exceeds the sum or value of $75,000,

7    exclusive of interests and costs,” and the action is between “(1) citizens of different States; (2) citizens

8    of a State and citizens or subjects of a foreign state; (3) citizens of different States and in which citizens

9    or subjects of a foreign state are additional parties; and (4) a foreign state . . . as plaintiff and citizens of

10 a State or of different States.” 28 U.S.C. § 1332; see also Geographic Expeditions, Inc. v. Estate of

11 Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010).

12           Defendants cannot establish diversity of citizenship jurisdiction in this case. The complaint filed

13 in the underlying unlawful detainer action unequivocally states that the amount in controversy is less

14 than $10,000. When a state court complaint affirmatively alleges that the amount in controversy is less

15 than the jurisdictional threshold, the party seeking removal must prove with “legal certainty” that the

16 jurisdictional amount is met. Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007);

17 see also Glassical Creations, Inc. v. Canter, No. CV 15-04358 MMM PJWX, 2015 WL 4127912, at *4

18 & n.10 (C.D. Cal. July 7, 2015). Defendant’s notice of removal does not provide any basis for a finding

19 that the amount in controversy exceeds the $75,000 threshold. The amount in controversy is determined

20 without regard to any setoff or counterclaim to which defendant may be entitled. Mesa Indus., Inc. v.

21 Eaglebrook Products, Inc., 980 F. Supp. 323, 326 (D. Ariz. 1997). Thus, the amount in controversy is

22 insufficient to provide this Court with diversity jurisdiction.

23           Moreover, in removal cases where the purported basis of jurisdiction is diversity jurisdiction,

24 removal is not permitted where a defendant is a citizen of the state in which the plaintiff originally

25 brought the action (even if the opposing parties are citizens of different states). See 28 U.S.C.

                                                             3
1    § 1441(b). Here, Defendants list their address as 108 Sanguinetti Court, Copperopolis, California, and

2    do not provide any alternative basis for a finding of diverse citizenship.

3           Accordingly, the Court REMANDS this case to the Superior Court for the County of Calaveras

4    for all future proceedings.

5    IT IS SO ORDERED.

6       Dated:     March 22, 2019                             /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                          4
